Fagg, Judge,
delivered the opinion of the court.
This was an action brought in the St. Louis Court of Common Pleas-to recover one thousand dollars alleged to be due the plaintiff for professional services. There was a verdict and judgment for the amount claimed,and the case is brought here by appeal. To defeat the plaintiff’s recovery in the court below, the defendant offered in evidence a letter from Garesché to Deane, enclosing a bill for the services in question amounting to five hundred dollars.
William-T'. Mason, Esq., who was the associate counsel in the case in which the services were rendered, was introduced by plaintiff in rebuttal. He said : “ Mr. Garesché, when he wrote the letter introduced in evidence, said he would take $500, but thought it was worth$l,000 ; but he finally agreed to take $500. I was then the attorney for Mr. Deane, and-in some things acted as his agent.” This testimony was objected to,, and really constituted the only ground upon which a reversal of the judgment is asked. If these statements should be entirely excluded in this case, it would make but little difference in the result; we cannot see, therefore, how the defendant could have been prejudiced, by the admission of this testimony. The general principle upon which the objection- was made is correct, but, as there was abundant evidence in the cause to support the verdict, w.e must conclude that the finding of the jury was. for the right party, and the verdict ought to stand.
Judgment affirmed.
The other judges concur.